Citation Nr: 0417897	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating greater than 20 
percent for residuals of shell fragment wound, left lower 
back.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1967 
until December 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned an increased disability 
rating of 20 percent for residuals of shell fragment wound, 
left lower back.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating for service-connected residuals of shell 
fragment wound, left lower back.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The appellant in this case was previously afforded a VA 
examination in September 2002 with respect to the issue 
currently on appeal.  However, the Board notes that the VA 
examiner did not comment upon the presence or absence of the 
cardinal signs and symptoms associated with Muscle Group 
injuries as indicated in 38 C.F.R. § 4.56 (2003), nor whether 
any Muscles Groups other than Muscle Group XX are affected by 
the appellant's residuals of shell fragment wound, left lower 
back.  Furthermore, with respect to the appellant's left 
lower back scarring, the examiner did not fully address the 
schedular criteria contained within 38 C.F.R. § 4.118 (2003).  
As such, VA reexamination is warranted in order to determine 
the propriety of the appellant's current rating for residuals 
of shell fragment wound, left lower back.

Accordingly this case is REMANDED for the following:

1.  The appellant should be scheduled for a 
VA reexamination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a)	The examiner should clearly identify 
all Muscle Groups affected by the 
appellant's service-connected 
residuals of shell fragment wound, 
left lower back, to include specific 
consideration of Muscle Group XX.  
Furthermore, as to each affected 
Muscle Group, the examiner should 
comment upon all objective findings 
as well as any cardinal signs and 
symptoms of muscle disability, to 
include loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.

b)	The examiner should also comment on 
the location, size, and visible 
appearance of any left lower back 
scarring, to include noting any 
adherence, tissue loss, hyper or 
hypo-pigmentation, tenderness, or 
functional impairment resulting 
therefrom.

All appropriate testing, to include x-rays 
should be accomplished.  A complete rationale 
for any opinion expressed must be provided.  
If the examiner cannot answer the above 
without resorting to speculation, then he or 
she should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claim for a higher rating 
for his service-connected residuals of shell 
fragment wound, left lower back should then 
be reconsidered.  In addition, the 
availability of an extraschedular rating 
under 3.321(b), as well as a separate rating 
for scarring under § 4.118 should be 
specifically considered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




